Citation Nr: 1423936	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  10-18 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Service connection for peripheral neuropathy, to include as secondary to service-connected diabetes mellitus, type II (DM II).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for peripheral neuropathy claimed as secondary to his service-connected DM II.  The Veteran was provided with a VA examination in January 2010.  However, since the examination, the report from a February 2010 electrodiagnostic study was obtained.  The results of this study suggest the Veteran's peripheral polyneuropathy may be consistent with diabetes mellitus, however do not provide a clear opinion.  Therefore, remand for an addendum medical opinion addressing this positive evidence is required.

Accordingly, the case is REMANDED for the following action:

1. Obtain all available treatment records from the VA medical center in Syracuse, New York, since February 2010 and associate them with the claims file.

2.  After associating the updated treatment records with the claims file, return the full claims file to the January 2010 examiner, if available.  If the same examiner is no longer available, obtain an addendum opinion from a similarly qualified medical professional.    

The complete claims file must be made available to the examiner for review, and a complete rationale should be provided for any opinion expressed.  Consistent with the factual and medical history, including the results from the February 2010 electrodiagnostic study, the examiner should provide an opinion as to the following question:  

Is it as like as not (50 percent or greater) that the Veteran's currently diagnosed neuropathy of the upper or lower extremities is due to, or was permanently aggravated (increased in severity) by, his service-connected diabetes mellitus?

3.  After completing all of the foregoing, readjudicate the appeal.  If the appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

